Citation Nr: 0600688	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-18 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a neurological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
November 1960.

This appeal comes before the Board of Veterans Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's application to reopen a claim for 
service connection for a neurological disorder with tremors.  

The Board is also issuing a separate decision by a panel of 
three Veterans Law Judges on three additional issues (service 
connection for nicotine dependence; for coronary artery 
disease, claimed as secondary to nicotine dependence; and for 
chronic obstructive pulmonary disease, claimed as secondary 
to nicotine dependence).  See 38 C.F.R. § 20.707 (2005).  

As discussed below, the Board is reopening this claim for 
service connection.  In the REMAND portion of this decision, 
the Board REMANDS the reopened claim to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  The Board's February 1997 decision that denied service 
connection for a neurological disability with tremors is 
final.

3.  Since 1997, new and material evidence has been submitted 
that is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The claim for service connection for a neurological 
disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2000; a 
rating decision in October 2001; a statement of the case in 
March 2002; and supplemental statements of the case in July 
2003 and October 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.  

The Board previously denied a claim for service connection 
for a neurological disability with tremors in February 1997.  
The United States Court of Appeals for Veterans Claims 
affirmed the Board's decision in November 1999.  See 
38 U.S.C.A. § 7252(b) (West 2002); Rogozinski v. Derwinski, 1 
Vet. App. 19 (1990) (the record before the United States 
Court of Appeals for Veterans Claims is the record of 
proceedings before the Secretary of VA and the Board).

When an RO or the Board disallows a claim, a claim based upon 
the same factual basis may not be considered.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  In determining if new and 
material evidence has been submitted, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by VA with respect to claims filed 
on or after August 29, 2001; thus, the new version does not 
apply to the instant case, which was filed prior to this 
date.  See 38 C.F.R. § 3.156(a) (2004).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  A current disability 
must be related to service or to an incident of service 
origin.  A veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

There must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Also, for veterans who served continuously for 90 days or 
more during wartime or during peacetime after December 31, 
1946, service connection may be presumed for certain 
diseases, including organic diseases of the nervous system, 
that are manifested to a degree of 10 percent or more within 
a year after separation from service, even though there is no 
evidence of the disease during the period of service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

At the time of the Board's 1997 decision, the evidence 
included the veteran's service medical records, his 
assertions, and post-service medical records (including very 
rare references to tremors in the 1990s).  After review of 
the then available evidence, the Board concluded that the 
veteran did not have a clear medical diagnosis of a current 
neurological disorder.  

Since the Board's 1997 final decision, the veteran has 
submitted additional evidence in connection with his 
application to reopen the claim.

A private doctor, Coburn S. Howell, Jr., M.D., treated the 
veteran on one occasion in March 1997.  The doctor wrote in 
March 1997 that the veteran had intentional tremor, which was 
being treated appropriately with Atenolol.  In June 2005, the 
doctor reiterated that the veteran had had intentional or 
essential tremor in 1997.  He also wrote that he had not seen 
the veteran since 1997, but that this condition would be 
present throughout the veteran's life.  

VA medical records document ongoing treatment for essential 
tremors of the upper extremities.

After coronary artery bypass graft surgery in December 2002, 
the veteran reported worsening tremors in his right hand, as 
well as numbness.  Electromyographical evaluation in February 
2003 diagnosed moderate focal neuropathy of the right median 
nerve at the wrist, consistent with carpal tunnel entrapment; 
chronic right C7 radiculopathy; and chronic and active right 
C8 radiculopathy.  

On VA neurological consultation in August 2003, it was noted 
that the essential tremors had been present since the 1960s.  

Recent VA records from 2005 reflect ongoing treatment for 
numbness and tingling of the right upper extremity, with 
right carpal tunnel syndrome, possible ulnar nerve 
entrapment, and C8/T1 radiculopathy.  

Thus, this evidence indicates that the veteran now carries a 
diagnosis of essential tremors, the absence of which was a 
fundamental reason for the Board's previous denial of service 
connection for this condition in February 1997.  Whereas 
there was no competent evidence of a current disability 
previously, now there is.

In addition, the 2003 VA neurological consultation suggests 
the possibility that the current essential tremors have been 
present since the veteran's active service.

In the most favorable view of the evidence, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for a neurological 
disability.  In the REMAND portion of this decision below, 
the Board will discuss the necessary additional development 
that the RO must undertake on the merits of the reopened 
claim.  


ORDER

The claim for service connection for a neurological 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

On remand, additional development is needed prior to 
disposition of the merits of the reopened claim for service 
connection for a neurological disability.

The in-service medical records discuss the presence of 
tremors in connection with a nervous disability (which is 
distinct from a neurological disability, and for which the 
Board has previously denied service connection).  The post-
service medical records include several references to a 
current diagnosis of essential tremors.  Moreover, recent VA 
records from 2005 show treatment for numbness and tingling of 
the right upper extremity, with right carpal tunnel syndrome, 
possible ulnar nerve entrapment, and C8/T1 radiculopathy.  On 
remand, the veteran should undergo a more thorough 
examination to assess the current nature and etiology of his 
claimed tremors, including the possibility of any 
relationship between any tremors exhibited during the 
veteran's active service and the present symptoms.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of any VA medical 
records relating to treatment for any 
tremors or neurological disability from 
June 2005 to the present.

2.  Schedule the veteran for an 
examination to assess the current nature 
and etiology of his claimed tremors.  
Provide the examiner with the claims 
folder.  Request that the examiner 
discuss the veteran's pre-service, in-
service, and post-service medical 
history, based on a review of the actual 
available medical records.  The examiner 
should discuss whether the veteran had 
any pre-service neurological condition 
or other condition involving tremors and 
whether such a condition was first 
manifested in or aggravated by the 
veteran's active service.  The examiner 
should also discuss whether there is any 
relationship between the veteran's 
current tremors and any tremors or 
neurological or other condition reported 
described in his service medical 
records.  The examiner should also 
discuss whether the veteran's current 
tremors are related to any non-service-
connected condition, such as the 
recently reported radiculopathy and 
carpal tunnel involvement.   

3.  Thereafter, readjudicate the claim 
for service connection for a 
neurological disability.  If the 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


